The only question to be decided in this case is, what is the legal operation of the words “ to be levied of the lands of the ancestor descended,” as used in the judgment entered in the inferior court?
The contract, upon which this judgment was obtained, having been entered into prior to the passage of the act subjecting lands to the payment of debts, that act can have no operation in this question, unless the consent of the defendants has given it, and this consent, even if it was so intended, is too vaguely expressed to have that operation. This court is, therefore, of opinion, that the judgment did not authorize the sale of the lands by execution, and that the plaintiff in the court below should have proceeded by issuing his writ of digit or levari facias, and not a fieri facias.
*343Therefore, it is considered by the court, that the fieri facias aforesaid be quashed, and that the plaintiffs recover of the defendant their costs in this behalf expended, which is ordered to be certified to the said circuit court.